Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 8, 10-12 and 27-36 are presented for examination.
Claims 15-20 and 24 are withdrawn from examination.
The amendments and remarks filed on 1/7/2021 have been received and entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 3 and 27is/are rejected under 35 U.S.C. 103 as being unpatentable over Florin (US 2013/0005749) in view of Sandborn (US 6,166,024) and further in view of Shailubhai etal. (US 2010/0221329).
7.    Florin et al. discloses an extended release formulation of 6-TG which is formulated to release 6-TG in the small intestine and colon; the formulation is used to treat diseases and conditions which
are responsive to 6-TG such as inflammatory bowel disease. The solid dosage form is taught in Para [0073] and [0099]. The microparticle dosage system is taught in Para [0073}. The concentration of 6-TG is taught in Para [0040], Para [0051] and [0062], Example 8 discloses extended release tablets comprising 6-TG and pharmaceutically acceptable carriers such as hydroxypropyl methyl cellulose, hyroxypropyl beta cyclodextrin, talc, mannitol, polyethylene glycol and microcrystalline cellulose (see [0144]-[0153]). Examples 5-6 disclose the administration of 6-TG to subjects with ulcerative colitis; no side effects were observed (see [0124]- [0129]). Florin further discloses a method of treating diseases or conditions that respond to 6-TG by administering an extended release form of 6-TG in combination with a further active agent (see claims 6, 9,12). It is considered that the composition of Florin, which is formulated for release in the small intestine and colon would be metabolized by luminal bacteria or diseased mucosa at the site of inflammation when administered to treat inflammatory bowel conditions. See the abstract, Para [0051], [0144]-[0153]; [0124]-[0129] and claims 6,9 and 12. Themicroparticle dosage system is taught in Para [0073], To use functional language, such as release rate or length does not create a patentably distinct composition. Florin et al. differs from the claimed invention in that it does not disclose the formulation of 6-TG in the form of an enema, the pH of claim 30 and the in-vitro release. Sandborn teaches the use of thioguanine by enema to the colon part of the patient. See claims 
Applicant’s arguments and affidavit have been noted.  Applicant in his remarks argues that “Claim 1 has been amended to recite a “homogeneous erodible hydrophilic polymer matrix.” Support for this amendment can be found at least in Paragraphs [00105] and [00223]”.  Applicant in his remarks further argues that the compositions of the present invention and the compositions of Florin are different structurally. Specifically, the amended claims exclude a heterogeneous matrix as taught by the porous matrix of Florin (See, Florin, Paragraph [0068]). This structural difference is significant because it leads to a faster release profile of the compositions described by Florin. As discussed in the Florin Declaration in 
The faster release profile of the extended release compositions of Florin mean that the majority of the 6-TG is released in the small intestine (See, Florin, Example 8, [0143]), specifically in the proximal and mid sections of the small intestine to facilitate absorption.” Applicant goes on by saying “In contrast to Florin, the currently amended claims recite a “release of at least 35% of the 6-TG in vitro at about pFi 6 to about pFi 7.5 after approximately 12 hours”. Applicant submits that this release profile differs significantly from the release profiles of the compositions taught in Florin. Specifically, the compositions of the currently amended claims release 6-TG in the distal instestine when administered to a subject, not the small instestine as taught in Florin”.  The arguments are considered to be persuasive as it pertains to claim 1 and its dependent claims.  However, claims 3 and 27 remain rejected for the reasons of record.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617